In Assessors of Saugus v. Baumann, 370 Mass. 36 (1976), we held that the Appellate Tax Board has no jurisdiction of hardship abatement cases arising under G. L. c. 59, § 5, Eighteenth, as amended through St. 1965, c. 620, § 2, which exempts from property taxation “[a]ny portion of the estates of persons who by reason of age, infirmity and poverty are in the judgment of the assessors unable to contribute fully toward the public charges.” We indicated that in case of error of law or abuse of discretion on the part of the assessors, the remedy lay in an action in the nature of certiorari. G. L. c. 249, § 4. The present cases (for several tax periods) are in substance the same as the Baumann case, and here, as there, the Appellate Tax Board erroneously assumed jurisdiction of the taxpayer’s appeals from the actions of the assessors. On the assessors’ appeals to this court, the present taxpayer, as appellee, urges us to reconsider and overrule the Baumann case. We have reconsidered the case and decline to overrule it. Accordingly, the decisions of the Appellate Tax Board are reversed, and the cases are remanded to the board where the taxpayer’s appeals from the actions of the assessors are to be dismissed.

So ordered.